In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Gunn as President of the New York City Transit Authority, dated June 25, 1985, made after a hearing, which suspended the petitioner for 30 days without pay for misconduct, the appeal is from judgment of the Supreme Court, Kings County (I. Aronin, J.), dated January 3, 1986, which dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court, Kings County, properly dismissed the petition as it failed to state facts sufficient to entitle the petitioner to the relief sought. Mollen, P. J., Bracken, Niehoff and Lawrence, JJ., concur.